1

2

3

4

5

6                               UNITED STATES DISTRICT COURT
7                                      DISTRICT OF NEVADA
8                                                 ***
9     STEVEN FLOYD VOSS,                                  Case No. 3:19-cv-00030-RCJ-WGC
10                                      Petitioner,                     ORDER
             v.
11
      SECOND JUDICIAL DISTRICT COURT,
12    et al.,
13                                  Respondents.
14
            Petitioner Steven Floyd Voss has filed an application to proceed in forma
15
     pauperis and submitted a petition for a writ of mandamus. Based on the current
16
     information about petitioner’s financial status, including any additional information he
17
     may have provided, the court finds that he is able to pay the full fee pursuant to 28
18
     U.S.C. § 1915.
19
            IT IS THEREFORE ORDERED that petitioner’s motion for leave to proceed in
20
     forma pauperis without having to prepay the full filing fee (ECF No. 1) is DENIED.
21
     Petitioner shall have thirty (30) days from the date this order is ENTERED in which to
22
     have the $5.00 filing fee sent to the Clerk. Failure to do so may result in the dismissal
23
     of this action. The Clerk is directed to RETAIN the petition but not file it at this time.
24

25          DATED: 821 May
                     May   2019.
                         2019.
26

27                                                         ROBERT C. JONES
                                                           UNITED STATES DISTRICT JUDGE
28
                                                      1
